Citation Nr: 0304446	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  96-26 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
cervical spine arthritis.  

2.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1951 to May 1972.  This case comes before the Board 
of Veterans' Appeals (Board) from a December 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The rating decision, 
in pertinent part, denied increased ratings for cervical 
spine arthritis and duodenal ulcer disease, and also denied a 
total rating based on individual unemployability (TDIU).  The 
matter of entitlement to TDIU will be addressed in a Remand 
which follows this decision. 

In his notice of disagreement with the December 1995 rating 
decision, the veteran limited his disagreement with the 
rating for arthritis to arthritis in the cervical spine only 
(the grant of service connection had encompassed various 
other joints).  The RO recognized that only the rating for 
cervical spine arthritis was on appeal in the statement of 
the case (SOC) issued in April 1996.  In subsequent 
supplemental SOCs, the RO recharacterized the issue as 
encompassing arthritis of various other joints.  The Board is 
proceeding in this decision in accordance with the veteran's 
expressed wishes regarding the extent of his disagreement 
with the December 1995 rating decision (and in accordance 
with the RO'S initial processing of the appeal.  The matter 
of a rating/or ratings for service connected arthritis of 
various other joints is referred to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  Cervical spine arthritis is manifested by complaints of 
pain, lack of endurance and numbness; severe limitation of 
motion or ankylosis, or intervertebral disc syndrome.

2.  Duodenal ulcer disease is no more than mild; moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration, or 
with continuous moderate manifestations is not shown.  

CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for cervical spine 
arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5287, 5290 
(2002).

2.  A rating in excess of 10 percent for duodenal ulcer 
disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that all 
pertinent mandates of the VCAA and implementing regulations 
are met.

Well-groundness is not an issue.  The veteran was notified 
via RO rating decision in December 1995 and SOC in April 1996 
why his increased rating claims were denied.  He was also 
notified in SSOCs in July and August 1998 and February 2002 
why higher evaluations were not assigned.  The February 2002 
SSOC advised him of the applicable provisions of the VCAA, 
and of his and VA's respective responsibilities in the 
development of claims.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran has not referenced any evidence outstanding that 
might support his claims or affect their outcome.  He has 
been afforded VA examinations.  There is no indication that 
the evidentiary record is incomplete.  The Board concludes 
that the RO has complied with, or exceeded, the mandates of 
the VCAA and its implementing regulations, and finds that it 
is not prejudicial to the veteran to adjudicate his claims on 
the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

II.  Laws and Regulations

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings under a 
particular diagnostic code (code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

Under Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate code for the specific joint or joints 
involved.  Under Code 5290, limitation of motion of the 
cervical spine is rated 30 percent when severe, 20 percent 
when moderate, and 10 percent when slight.  Under Code 5287, 
ankylosis of the cervical spine is rated 30 percent when 
favorable, and 40 percent when unfavorable.  38 C.F.R. 
§ 4.71a.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. Inquiry will be directed to 
considerations of less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, or pain on movement, swelling, deformity or 
atrophy of disuse or instability.  38 C.F.R. §§ 4.40, 4.45.

Under Code 7305, duodenal ulcer is rated 10 percent when 
mild, with recurring symptoms once or twice yearly; and 20 
percent when moderate, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.  It is 
rated 40 percent when moderately severe, which is less than 
severe but with impairment of health manifested by anemia and 
weight loss, or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a 
year.  It is rated 60 percent when severe; pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114.


III.  Factual Background and Analysis

In granting service connection for degenerative arthritis of 
the cervical spine and for duodenal ulcer in November 1973, 
the RO noted that the veteran's service medical records show 
that duodenal ulcer problems were diagnosed on several 
occasions.  In February 1972, a Physical Evaluation 
determined the veteran to be unfit for service due to chronic 
duodenal ulcer disease, with recent active ulcer.  
Degenerative arthritis of the cervical spine was diagnosed on 
October 1973 VA examination.  

A June 1984 VA hospital summary shows that gastrointestinal 
bleed secondary to duodenal erosions was diagnosed.  

A March 1994 VA Medical Certificate reports that the veteran 
complained of low back pain.  He gave a history of incurring 
a head injury in October 1992.  Status post spinal cord 
injury was diagnosed.  

On March 1995 VA general medical examination the veteran 
complained of neck pain and constant ulcer-related pain.  
Examination of the neck and digestive system was normal.  
History of degenerative joint disease was diagnosed.  

On March 1995 VA orthopedic examination, the veteran 
complained of constant cervical spine pain and decreased 
range of motion.  Examination revealed no postural 
abnormalities or fixed deformity.  Range of motion was:  
forward flexion, 25 degrees; extension, 45 degrees; left 
lateral flexion, 20 degrees; right lateral flexion, 15 
degrees; left rotation, 35 degrees; and right rotation, 40 
degrees.  The diagnosis was degenerative changes of the 
cervical spine.  

On May 1998 VA orthopedic examination the veteran complained 
of neck pain and gave a history of being involved in a motor 
vehicle accident about 5 years previous, which worsened his 
neck pain.  He added that his neck pain radiated to his right 
anterior shoulder and caused bilateral hand numbness.  On 
examination, full flexion and extension of the cervical spine 
was noted.  Lateral flexion was noted to be 10 degrees 
bilaterally.  Normal paraspinous musculature of the neck was 
noted, with no evidence of cervical lordosis.  Cervical 
spondylosis with early evidence of spinal stenosis was 
diagnosed.  The examiner observed that the veteran did appear 
to have increased disability secondary to pain, and added 
that it was likely that cervical spondylosis was secondary to 
his military service, as well as to aggravation from a motor 
vehicle accident 5 years prior.  The examiner also added that 
a May 1998 VA X-ray of the cervical spine revealed minor 
abnormality.  Degenerative changes were noted.  

On April 2000 VA fee-basis examination, the veteran reported 
that he had pain associated with arthritis in his neck which 
caused some lack of endurance and weakness.  He was able to 
engage in normal duties for a few minutes only, then had to 
sit down and rest.  He also complained of ulcer problems of 
many years duration.  He indicated that he still had frequent 
problems with nausea, vomiting and abdominal pain.  These 
symptoms occurred on a weekly basis, and lasted for hours to 
days at a time.  He complained of feeling bloated and of 
excess gas.  He took Zantac twice a day for approximately 30 
years, and avoided spicy foods.  Examination revealed 
tenderness in cervical paraspinal muscles, bilaterally.  
Range of motion was normal, with pain at the extremes.  No 
weakness, lack of endurance, fatigue or incoordination was 
noted with motion.  X-rays showed spondylosis and 
degenerative disc disease at C6-7.  Cervical degenerative 
joint disease with degenerative disc disease was diagnosed.  
The disability was noted to impact on occupational and daily 
activities.  

Examination of the abdomen was normal, except for a surgical 
scar.  Long-standing duodenal ulcer was diagnosed.  The 
examiner added that the veteran had multiple subjective 
complaints despite medical therapy.  He added that 
objectively there were no findings on examination but added 
that the problem was internal so the diagnosis stood.  The 
examiner noted that the duodenal ulcer disease would not 
impact on the veteran's daily functioning, and that there was 
no evidence of anemia or malnutrition.

Cervical Spine Arthritis

The Board finds that a rating in excess of 20 percent is not 
warranted.  To warrant the next higher, 30 percent, rating, 
there must be severe cervical spine limitation of motion 
(Code 5290) or favorable ankylosis of the cervical spine 
(Code 5287).  Neither of these is shown.  While on VA 
examination in April 2000 it was noted that the veteran 
complained of constant pain and some lack of endurance and 
weakness, cervical spine motion was normal; thus, neither 
ankylosis nor limitation of motion is shown.   Likewise, 
there was no weakness, lack of endurance, fatigue or 
incoordination affecting cervical spine range of motion.  The 
veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.  The 20 percent rating currently 
assigned reflects the degree of impairment shown; a higher 
rating is not warranted.

The RO has considered referral of this claim for 
extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  See SSOC, mailed to the veteran in February 
2002.  In exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  Here, the cervical 
spine condition has not required frequent hospitalizations.  
While the examiner on April 2000 examination commented that 
the veteran's arthritis of the cervical and lumbar (not for 
consideration herein) spines impacted on his occupational and 
daily activities, the cervical spine disorder itself is not 
shown to cause marked interference with employment.  The 20 
percent schedular rating adequately portrays the degree of 
impairment shown.  Consequently, referral for extraschedular 
consideration is not warranted.




Duodenal Ulcer Disease

Following thorough review of the entire evidentiary record, 
it is the Board's judgment that a rating in excess of 10 
percent for duodenal ulcer is not warranted.  To warrant the 
next higher, 20 percent, rating, the evidence must show the 
disease is moderate, with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations.   
Neither criterion is met.  While the veteran complained on 
April 2000 VA examination that he had frequent problems with 
nausea, vomiting and abdominal pain, occurring on a "weekly 
basis" and lasting from hours to days, there is no competent 
(medical) evidence supporting such complaints.  There is no 
medical evidence of recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration or of 
continuous moderate manifestations.  The record is devoid of 
medical treatment records, such as outpatient records, which 
would support the requirements for a 20 percent rating.  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  Espiritu, supra.  However, for rating purposes, 
these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.  
The medical evidence simply does not reflect symptoms 
consistent with more than mild duodenal ulcer disease, and a 
higher rating is not warranted.


ORDER

A rating in excess of 20 percent for cervical spine arthritis 
is denied.

A rating in excess of 10 percent for duodenal ulcer disease 
is denied.





REMAND

A December 1995 rating decision denied TDIU.  The veteran was 
notified of this decision in January 1996.  In a March 1996 
NOD, he expressed his disagreement with the denial of this 
claim.  The record does not reflect that a SOC was issued 
regarding TDIU.  The Court has held that in a case in which a 
veteran expressed disagreement in writing with a RO decision 
and the RO failed to issue a SOC, the Board should remand the 
issue to the RO (as opposed to referring it there) for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

To ensure that due process requirements are met, the case is 
REMANDED to the RO for the following:

The RO should furnish the veteran a SOC 
regarding his claim for TDIU.  The veteran 
is reminded that Board jurisdiction over 
this issue does not attach unless he 
perfects his appeal (by filing a timely 
substantive appeal).  38 C.F.R. § 20.202.  
If (and only if)the veteran perfects an 
appeal as to this issue, it should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



